Citation Nr: 1137177	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), major depressive disorder, and pain disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1963 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Cheyenne, Wyoming.  In that decision, the RO denied the claim for service connection for PTSD with depression and headaches.  

In September 2008 and October 2009 this case was remanded for further development.  The Board finds that there has been substantial compliance with the remand instructions.  

In July 2009, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript has been associated with the file.  

Three submissions were made after the March 2011 supplemental statement of the case (SSOC) was completed.  First, the Veteran submitted an April 2011 statement, which did not have any new assertions.  A Defense Personnel Records Information Retrieval System (DPRIS) search was completed in August 2010 but apparently not associated with the file until April 2011.  This is negative evidence regarding the Veteran's main stressor for his claim.  However, the RO has previously considered the Veteran's contention and set forth the reasons and bases for the denial.  Additionally, the Veteran has submitted additional statements and evidence in support of his claim, and at that time, his representative provided a waiver of initial AOJ review.  

Given the reasons and the bases for the Board's decision discussed below, as well as the waiver of initial RO review received by the Veteran's representative, the Board finds that no additional development is warranted in this case.  The Veteran is not prejudiced and no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDING OF FACT

A preponderance of the evidence is against a finding that any psychiatric disability had its clinical onset in service or that any current psychiatric disability is otherwise related to service.  


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

In January 2004, January 2005, and December 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  A March 2006 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment and personnel records have been associated with the claims file.  All identified and available medical records have been secured.  The Veteran received a VA examination in conjunction with his claim.  The Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, service connection for PTSD requires:  (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service and part (2) covers a situation where the evidence shows a veteran served in combat.  Id.  Specifically, (2) states that if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  

Additionally, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment applies to the Veteran because his application for service connection for PTSD was pending before VA on or after July 12, 2010.  Id.  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance.  Id. at 39852.  The event or circumstance must have involved actual or threatened death or serious injury or a threat to the physical integrity of the veteran or others.  Id.  Examples of the event or circumstance include: an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft.  Id.  Also, the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  Id.  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002).  VA shall resolve every reasonable doubt in favor of the veteran.  Id.  However, service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  

Where conflicting medical opinions are given, there must be an assessment of the opinions.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  As the record is replete with various different mental illness diagnoses, the Board will adjudicate the claim for service connection for a psychiatric disability in fairness to the Veteran and in accordance with Clemons.  

In Davidson, 581 F.3d 1313, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that a veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In a statement received in December 2003, the Veteran said he was applying for service connection for PTSD and depression.  The Veteran listed a number of potential stressors.  

First, in Duc Pho, in the middle of 1967, the Veteran said he was sent to secure an area for troops and villagers.  His job was directing Chinooks with supplies.  A Chinook was bringing in "a sling load of JP4" when sniper fire occurred.  The Veteran jumped off some ammo pallets and was cut, bruised, and hurt.  

Second, a couple weeks later, they were set up on the beach to meet "LSTs" coming in with supplies.  One day they saw one company's loaded ammunition truck explode and helped alert and evacuate everyone, even a fishing village.  "The whole ammo dump went up."  They went back and "everything was leveled"; they heard that there were a lot of Vietnamese casualties and a few soldiers with shrapnel wounds.  

Third, the brother of a friend died in combat.  The Veteran talked to the brother one time.  The Veteran was not there when the brother died; he heard about it afterwards.  The Veteran felt bad about it.  

Fourth, the Veteran could not sleep after the ammo dump "went up."  He volunteered for guard duty.  He was writing a letter and the company dog was with him.  The dog alerted, the field phone rang and there was movement outside the perimeter.  The Veteran was afraid, but the ground troops responded quickly.  The Veteran was glad.  

The Veteran reported having a lot of bad dreams.  He said he worked for a company for thirty years and would take night shifts because he did not sleep well.  He reported headaches and fatigue.  He asserted he suffered from PTSD and depression.  He said his family had conflicts over the years.  

In August 2001, the Veteran said he witnessed a teenage girl die in a car accident.  He felt helpless and terrible.  The Veteran said it was worse than combat because "at least you can render the proper aid and feel good about it.  This time with the accident, nothing doing."  The Veteran decided to retire after witnessing this accident and this caused him financial strain.  He still cannot sleep and was on medication.  

In subsequent statements submitted in July 2004, the Veteran again mentioned the above stressors and talked about the August 2001 accident.  He said the accident put him in severe depression.  

In October 2004, the Veteran filed a formal claim.  He said his disability began on August 2001 and he was treated in October 2001.  He also was treated from 2002 to 2004.  He explained that he served in Duc Pho and Pleiku in Vietnam.  

In a December 2004 statement, the Veteran said that when he was in service he never knew much about those killed or wounded, just that others took care of them.  He said there were tons of explosives in the ammo dump.  He never knew the actual number of casualties.  He said physicians told him he had at least five symptoms of PTSD.  

In March 2005, the Veteran submitted a stressor form.  He stated that he witnessed an August 2001 accident that brought back memories of Vietnam for him.  He said a lot of incidents happened in Vietnam when he was "trying to resist fear and terror."  He gave no specific details regarding treatment at the time or authorities that might know of the incident.  

In an August 2005 notice of disagreement (which was also a letter to his senator), the Veteran said he had problems with PTSD "then" and "since the accident."  

At the July 2009 Board hearing, the Veteran's representative said that his main stressor was the demolition of an ammunition dump and that the reason his claim was denied was because this stressor was not verified.  (Transcript, p 3.)  The Veteran described how the ammo dump blew up.  (Transcript, p 4.)  He said "They didn't want to give us a report and I didn't really want one."  Id.  This took place in July or August 1967.  (Transcript, p 4-5.)  He said Duc Pho was hit by rockets a couple of times a week.  (Transcript, p 5.)  The Veteran named his friend's brother for the first time, "Gaddis."  (Transcript, p 7.)  In July 1967 in Pleiku, there was a firefight.  (Transcript, p 9.)  

In September 2009, the Veteran's wife submitted a statement.  She said since Vietnam the Veteran had been moody and unsociable.  They did not have friends.  They were not intimate as a couple.  The Veteran did not have a regular sleep schedule and fought with his wife constantly.  

In January 2010, the Veteran submitted another PTSD form.  He stated that he heard that the brother of someone he knew was killed.  He again described the ammunition dump blowing up.  He was unable to go and help the casualties.  He could not name anyone who was killed.  

In a May 2011 statement, the Veteran asserted that Dr. Carlson said the August 2001 accident re-triggered memories of incidents that occurred in Vietnam.  Dr. Carlson said his Vietnam issues and the accident were connected.  He said that Dr. Carlson related his PTSD to experiences from Vietnam.  The Veteran said he was not specific about his encounters in Vietnam because he works with treatment providers for these issues and VA has already obtained information about them through medical providers.  

Service personnel records document the Veteran's history before and during service.  A March 1963 service personnel record showed the Veteran was assigned to Ft. Ord, California.  In November 1965, special orders from Army Hospital in Munich show he was first, re-assigned to Frankfurt, Germany.  His family (wife and son) was to accompany him.  Later in November, he was assigned to Fitzsimons General Hospital in Denver.  

In March 1966, while at Fitzsimons, the Veteran was promoted to be a specialist four.  A statement of personal history, created the same month, shows that the Veteran answered yes to the question: Do you have a history of mental or nervous disorders?  On a separate page it was explained that he had no lifetime history of nervousness, but he did have a diagnosis of hypertension in October 1965.  

A record of assignments shows the Veteran was sent to Vietnam from September 3, 1966 to August 28, 1967.  A November 1966 special order shows that the Veteran was promoted to a Specialist 5 (E-5).  A May 1967 military operational specialty (MOS) evaluation report shows his subject matter area was the capabilities of military vehicles and motor vehicle maintenance.  The Veteran's enlisted qualification record shows that his MOS was heavy vehicle driver from December 1966 to June 1967; after that his MOS was truckmaster.  

In June 1967, the Meritorious Unit Citation was awarded.  For the time period of September 1966 to September 1967 the Army Commendation Medal was awarded.  This award states that the Veteran served as a member of Headquarters and Supply and Transportation Company, 3d Brigade, 4th Infantry Division.  The Board acknowledges that the citation was awarded because"[the Veteran] devoted long and arduous hours under adverse weather and combat conditions in his contribution to the success of the 4th Infantry Division mission in Vietnam."  However, the Board points out that the Veteran did not receive a medal or citation demonstrative of combat.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  Rather, his record confirms that his conduct and efficiency was listed as excellent throughout service.  Additionally, his records reflect that before the Veteran was sent to Vietnam he was a patient in the hospital from October 1965 to November 1965.  Records show this was due to a potential heart problem.  A July 1968 physical and mental status on release from active service shows a clear profile and no problems are listed.  

Service treatment records do not show treatment for or diagnoses of mental health problems during service.  In March 1963 a report of medical examination shows his clinical evaluation was normal.  His only problem was defective vision.  In his report of medical history from the same month, the Veteran did mark "depression or excessive worry."  In the physician's summary, it was essentially stated that he had family problems and anxiety unrelated to his job.  

A March 1964 service treatment record from United States Army Hospital in Munich shows the first admission for the Veteran who was described as a 21 year old white male "who was stabbed accidentally by friend (sic) while horsing around on the evening of 23 Mar 64 in the left arm."  He developed tenderness and redness about the stab wound and was admitted to the hospital.  It resolved in three days.  The diagnosis was stab wound of the left forearm with slight cellulitis without artery or nerve involvement.  An April follow up note showed that the Veteran's wound was well-healed.  

At separation in May 1968, a clinical evaluation was normal.  On his report of medical history, he said he had dizziness or fainting spells; night sweats; and nervous trouble.  It was noted that while in service he was treated by the cardiology clinic of Fitzsimons Army Hospital.  The physician's summary notes nervous trouble and the rest, but the notation states he was clear.  

The first pertinent record of treatment in the file is from October 2001 when the Veteran when to see a chiropractor, Dr. Davidson.  The Veteran described the car accident he had recently witnessed in August 2001.  The Veteran's car struck debris and other things in the road; other vehicles were involved in this accident.  The Veteran reported having headaches and other orthopedic problems.  

In April 2002, the Veteran went to see Dr. Carlson.  The Veteran was referred by his doctor, who suggested that he seek treatment due to his response after being involved in a major automobile accident.  The accident was described; a young girl burned to death in her vehicle.  He had nightmares and upsetting memories.  Dr. Carlson noted the Veteran had anxieties about driving.  The Veteran avoided things that reminded him of the accident and things that happened in Vietnam.  Dr. Carlson stated: 

At the time of my initial interview with [the Veteran], I was unaware of his status as a Vietnam Vet but immediately these issues that occurred in Vietnam came to the surface as we addressed the traumatic incident of seven months earlier.  It seemed as though they had come together and were somehow connected.  

The Veteran's social history was related.  Dr. Carlson noted that the Veteran had worked at his current company for over 25 years.  He did not get along well with his children.  

The Veteran described his in-service job as transporting troops and supplies.  He said he hauled dead soldiers back to base camps; he had considerable difficulty with this duty.  He described "near-misses" and reported having friends who were seriously wounded or killed.  

Dr. Carlson found the Veteran had PTSD symptoms.  The diagnosis was Axis I PTSD, depressive disorder not otherwise specified and pain disorder associated with psychological factors.  

Unknown clinician notes, also from April 2002 (they are likely Dr. Carlson's notes, though this is not explicit) show that the Veteran was referred by his chiropractor.  The Veteran described the August 2001 accident in great detail.  The clinician stated that the Veteran avoided things that reminded him of Vietnam.  There was no detail about what happened to the Veteran in Vietnam.  The clinician said: "The traumatic event of seven plus months ago, the seem (sic) to have reinitiated PTSD symptoms that were likelier product (sic) of his Vietnam experiences."  There is no explanation of what happened to the Veteran in Vietnam.  

A May 2002 unknown clinician note shows the Veteran was having conflicts with his wife.  He seemed certain that the problems with his relationships started after the August 2001 accident.  He felt they were the result of that accident.  

A July 2002 note shows Dr. Carlson noticed that on occasion the Veteran had difficulty putting his thoughts together in a clear, concise manner.  A September 2002 unknown clinician note shows: "Spend time (sic) addressing traumatic events experience during the time when he was in Vietnam."  In October 2002, Dr. Carlson diagnosed the Veteran with chronic PTSD and pain disorder.  

In April 2003, Dr. Carlson said that the Veteran decided to take an early retirement because of his level of frustration tolerance had been reduced by his PTSD.  In July, Dr. Carlson had the Veteran put together a "stressor letter" that was used for therapeutic purposes.  The Veteran was not doing well in retirement.  In an October 2003 record, Dr Carlson said that the initial problem that brought the Veteran to counseling was involvement in an automobile accident in which a driver was killed.  Following the accident, he developed PTSD symptoms of depression, anxiety and chronic pain.  Dr. Carlson said this incident also elicited intrusive thoughts of incidents experienced in Vietnam.  

A November 2003 Southwest Counseling Services record shows the Veteran primarily described car accident in detail, then mentioned memories of the Vietnam War.  He stated that he watched people burn and die in Vietnam.  The diagnosis was of PTSD and major depressive disorder.  In March 2004, a chiropractor record showed the Veteran reported headaches that had increased over the past few days.  He had cervical adjustment and his treatment was tolerated okay.  

A May 2004 Southwest Counseling record showed the Veteran stated he was doing "pretty good."  He had good energy and was feeling better psychologically due to less pain.  He had an epidural for his back pain and felt a lot better.  His diagnosis was Axis I major depressive disorder and PTSD.  He continued with counseling until October 2004; a Southwest record showed he stopped counseling because insurance stopped paying for sessions.  His mood improved, he was less irritable, his relationship with his wife and family was better and his PTSD symptoms were decreased.  

In June 2009, the Veteran visited VA for an annual VA examination.  The Veteran had a positive depression screen.  He was not taking his medication.  "He admits to depression with some anxiety, no PTSD."  Under assessment, it said depression, undergoing treatment, and PTSD.  The same month, a VA psychiatrist record showed the Veteran was a new patient.  A history of PTSD was noted.  The Veteran described family conflict and talked about his pending disability claims.  He said PTSD was one of his main issues.  He was upset about a slight fender bender.  His sleep had been like always; he got up every few hours to go to the bathroom.  He was advised to get his prostate checked.  His sleep was restful overall.  The Veteran reported some suicidal ideation but then said he felt he should hang around and make the world miserable.  He reported getting anxious a lot.  

The Veteran visited the psychiatrist again in July 2009.  He had been trying to get recognition and benefits for PTSD for eight or nine years.  He said he had been trying to control himself for 42 years.  He said he saw combat in Vietnam and no one could really understand if they weren't there.  He had mild paranoid ideation.  

In August 2009, the Veteran returned to Southwest Counseling.  He was having problems with his wife and struggling with boredom.  He had bad dreams about people wanting to harm him.  He heard voices.  It was noted he had a diagnosis of PTSD by history.  A mental status examination showed the Veteran was irritable, depressed and aggressive.  His speech was delayed but otherwise normal.  He was preoccupied with concerns about safety in his neighborhood, reported hypervigilant behaviors and had a history of PTSD.  The diagnosis was PTSD.  

In October 2009, a VA clinical nurse specialist in psychiatric mental health nursing submitted a letter for the Veteran.  She said she treated the Veteran and stated his diagnosis was PTSD and depression related to PTSD.  

In May 2010, the Veteran again visited a VA psychiatrist.  The Veteran stated he was frustrated about not being able to get compensated for his PTSD.  He described his experience of where he saw an ammunition dump catch fire.  He felt guilty about the people who were left behind, although he did not know them and didn't know who was killed.  He said this was his stressor.  The Veteran complained of problems with the country and his wife.  He did not talk about nightmares, flashbacks, or other symptoms related to PTSD.  He talked about the August 2001 accident.  A mental status examination revealed an anxious, pressured rambling speech.  He had good concentration with no delusions.  His diagnosis was anxiety disorder, not otherwise specified.  

Also in May 2010, the Veteran received a VA examination.  The claims folder was reviewed.  The examiner specifically noted information from Dr. Carlson, the VA nurse, and VA psychiatrists.  The examiner also pointed out that the Veteran checked "nervous trouble" at separation, but no details were provided in the service treatment records or service personnel records about mental health issues during service.  

The Veteran gave some information about his time in service.  The examiner said that the Veteran was difficult to interview and the examination could have been better.  The Veteran's thoughts were poorly organized and tangential.  He was not responsive to questions.  The examiner tried to redirect the Veteran and ask him questions about how Vietnam impacted his life, but all the Veteran would say was that it did.  He was not specific and stated: "I don't have the usual war stories.  I don't have any war stories and I cannot make any up."  

The Veteran talked about his anger, especially toward his son, but also toward VA for denying his claim.  He talked about seeing a bad car accident where an 18-year-old girl was "burned up."  He said seeing the car stirred up memories but he was not able to be more specific during the examination.  He said at one point: "I saw exploding bombs on napalm.  I saw an ammo dump blow up there from afar, but I didn't see any up close such as death or destruction."  He related arresting an 18-year-old from Mississippi who smoked marijuana.  

He did not have sleep problems except related to frequent urination.  When he did have bad dreams it was about being chased.  He denied having nightmares related to Vietnam.  His anger was related to problems with his son and wife.  He talked about unrelated health problems.  

The examiner attempted to administer a diagnostic test, but the Veteran was so nonspecific on the majority of questions the testing was invalid.  The examiner gave an example: The Veteran said he thinks about the girl in the car accident twice a month, but about Vietnam twice a week-he couldn't give any specifics about what the thoughts were.  He said he was bothered by loud noises but did not relate this problem to anything specific about Vietnam.  

It was noted that seeing the girl get killed in 2001 had a major impact on his life.  
He retired from his company in January 2003 after working there for many years.  
When discussing his psychiatric treatment, the Veteran said his VA psychiatrist really understood him and surmised that since she had been to Iraq she probably had PTSD as well.  The examiner noted that this doctor did not feel the Veteran had PTSD and diagnosed him with anxiety disorder.  

A mental status examination was mostly normal, with slightly agitated speech.  His thoughts were very tangential and redirecting did not help.  His memory and attention were completely intact, but judgment and insight were marginal.  
The diagnosis was Axis I mood disorder not otherwise specified, not exclusively military related.  The examiner stated that the Veteran did not meet the criteria for PTSD.  He gave a vague description of the stressors and was more upset about the girl who died in the accident in 2001 than anything about Vietnam.  Mood symptoms were not related to Vietnam.  The Veteran did not have many PTSD symptoms, but had nonspecific mood symptoms.  He was moody and his thoughts were random.  His physical pain depressed him, along with current world events and the status of the country.  

In a January 2011 VA addendum, the examiner explained further that the Veteran's mood disorder not otherwise specified was not caused by or a result of military service.  The examiner noted the Veteran was a vague and poor historian.  There was no evidence of mental health treatment in the military or of military depression.  He had a successful career for 30 years and then starting having somewhat of a depressed mood in conjunction with witnessing an accident in 2001 when he saw a girl killed in a car accident.  He did not give a history of depressive symptoms prior to that time.  The examiner concluded that the mood disorder was not caused or the result of service.  

After the VA examination, several VA records show the Veteran was diagnosed with an anxiety disorder and depression.  A July 2010 VA record shows that the anxiety disorder might have been related to the Veteran's swallowing problem.  

The Board finds the Veteran to be competent only to that which he actually witnessed or experienced.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 3.159(a)(2).  The Veteran is competent to the extent that he is relating how he experiences his mental health symptoms.  The Veteran's wife is competent in her report of symptoms.  The Board also finds the medical evidence in the file to be competent as there is no evidence to the contrary.  

As for credibility, the totality of the evidence shows the Veteran has always been able to describe the August 2001 accident with great detail (see Dr. Carlson's April 2001 treatment note) but he has not been able to be specific about Vietnam.  

The evidence shows the Veteran has given conflicting reports about what happened in Vietnam.  For example, in a November 2003 Southwest Counseling Services record, the Veteran stated that he watched people burn and die in Vietnam.  At the May 2010 VA examination, the Veteran was not specific about experiences in Vietnam and stated: "I don't have the usual war stories.  I don't have any war stories and I cannot make any up."  He did report witnessing the August 2001 car accident.  On Vietnam, he said at one point: "I saw exploding bombs on napalm.  I saw an ammo dump blow up there from afar, but I didn't see any up close such as death or destruction."  

The Board finds the Veteran to be inconsistent about his in-service experiences.  In addition to the above example, the Veteran often reported different stories to different clinicians at different times throughout the record.  As result, the Veteran is not credible and his statements and testimony are assigned less weight.  

The Veteran's wife is credible in describing symptoms, but she is not specific about the timing of symptoms and how long she knew the Veteran before Vietnam.  She does not distinguish between the time period after Vietnam and the time period after the August 2001 accident.  Her statement is assigned some weight.  

The Board finds that all medical evidence is credible as there is no evidence to the contrary.  

It is also acknowledged that conflicting medical opinions have been given in this case.  The Board finds that the May 2010 VA examination and January 2011 opinion to be the most probative piece of evidence in the file.  The examiner reviewed the entire file (including in service records), interviewed the Veteran, attempted to administer a diagnostic test and performed a clinical evaluation.  The examiner gave a reasoned opinion supported by facts in the file and not just solely on the Veteran's statements, which the Board finds to be not credible.  The examination report and addendum are accurate, articulate and provide solid rationale for the opinion reached.  Nieves- Rodriguez, 22 Vet. App. at 304.  The opinion that the Veteran does not have PTSD and that his diagnosed mood disorder is not related to service is supported by the evidence in the file.  The examination report and opinion are assigned great weight.  

In contrast, the opinions by private clinicians and a VA nurse rely solely on the Veteran's report and statements that were not always credible.  The idea that the Veteran's witnessing of the August 2001 accident "re-triggered" memories of Vietnam (which were never elicited in the private treatment records themselves) which caused PTSD is not supported by the evidence in the file, which shows that the Veteran did well in service, worked for 30 years successfully at his job and did not seek treatment until after witnessing the August 2001 accident.  The Veteran was inconsistent in his report of what happened in Vietnam.  The October 2009 opinion by a VA nurse gave no rationale.  These opinions are assigned less weight.  

The Board finds service connection for a psychiatric disability is not warranted.  As discussed above, the Board finds that the Veteran is not credible, and the probative and persuasive medical evidence does not causally relate his disability to service.  

The preponderance of the weighs against the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD; thus, the claim is denied.  


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, major depressive disorder, and pain disorder, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


